PER CURIAM *.
After a thorough review of the record, we find the Hearing Committee was correct in its decision not to impose any disciplinary action on respondents. We need not determine whether or not their actions constituted a violation of any Disciplinary Rule because even if they had, the overwhelming mitigating factors present in this case, including the fact that the conduct occurred prior to Succession of Cloud, 530 So.2d 1146 (La.1988), would require that this Court decline to impose any punishment on respondents.
VICTORY, J., dissents and assigns reasons.

 Judge Ned E. Doucet, Jr., Court of Appeal, Third Circuit, sitting by assignment in place of Justice James L. Dennis. Calogero, C.J., not on panel. Rule IV, Part 2, § 3.